 



Exhibit 10.1
COMMON STOCK SUBSCRIPTION AGREEMENT
     THIS COMMON STOCK SUBSCRIPTION AGREEMENT (this “Agreement”) is made
effective on the last date of signature indicated on the signature page below
(the “Effective Date”), by and between Endocare, Inc., a Delaware corporation
(“Endocare”), and Frazier Healthcare V, L.P., a Delaware limited partnership
(the “Purchaser”).
WHEREAS, the Purchaser wishes to purchase the Shares (as defined below); and
     WHEREAS, Endocare is willing to sell the Shares to the Purchaser in
exchange for the Purchase Price (as defined below);
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (each, a “Party” and both together, the
“Parties”), hereby agree as follows:
     1. Purchase and Sale of Stock.
          (a) The Purchaser hereby agrees to purchase from Endocare on the
Closing Date (as defined below) 3,255,814 shares of Endocare’s Common Stock (the
“Shares”) at a purchase price per share of $2.15, for an aggregate purchase
price of $7.0 million (the “Purchase Price”).
          (b) Endocare hereby agrees to issue the Shares to the Purchaser on the
Closing Date in exchange for the Purchase Price.
     2. The Closing.
          (a) The closing of the purchase and sale of the Shares shall occur on
the first business day following the Effective Date (such date, the “Closing
Date”).
          (b) On the Closing Date, the Purchaser shall (i) pay the Purchase
Price to Endocare via wire transfer, in accordance with wire transfer
instructions provided by Endocare to the Purchaser, and (ii) deliver to Endocare
the Registration Rights Agreement in the form of Exhibit A hereto and dated as
of the Closing Date (the “Registration Rights Agreement”), duly executed by the
Purchaser.
          (c) On the Closing Date, Endocare shall (i) provide to Endocare’s
transfer agent, U.S. Stock Transfer Corporation (together with any successor
thereto, the “Transfer Agent”), irrevocable instructions to issue and deliver
via overnight courier to the Purchaser a certificate representing the
Purchaser’s ownership of the Shares, free and clear of any legends except those
set forth in Section 4(e) hereof, (ii) deliver to the Purchaser an opinion of
in-house counsel to Endocare in the form of Exhibit B hereto and dated as of the
Closing Date, duly executed by such counsel, and (iii) deliver to the Purchaser
the Registration Rights Agreement, duly executed by Endocare.

 



--------------------------------------------------------------------------------



 



          (d) Endocare shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of the Shares to
the Purchaser.
     3. Representations and Warranties of Endocare. Endocare hereby represents
and warrants to the Purchaser as of the Effective Date and as of the Closing
Date as follows:
          (a) Organization; Qualification. Endocare and each of the subsidiaries
of Endocare set forth in Endocare’s most current SEC Filings (as defined below)
(the “Subsidiaries”) is a corporation duly organized and validly existing in
good standing under the laws of its respective jurisdiction of incorporation and
has the requisite corporate power and authority to own its respective properties
and to carry on its respective business as now being conducted.
          (b) Authorization; Enforcement. Endocare has the requisite corporate
power and authority to (i) enter into and perform its obligations under this
Agreement, the Registration Rights Agreement and all other documents and
certificates entered into or delivered by Endocare in connection herewith and
therewith (collectively, the “Transaction Documents”) and (ii) issue the Shares
in accordance with the terms of this Agreement. The execution and delivery by
Endocare of the Transaction Documents and the consummation by Endocare of the
transactions contemplated thereby have been duly authorized by Endocare’s board
of directors and no further consent or authorization is required of Endocare,
its board or directors or its shareholders in connection therewith. This
Agreement has been, and each of the other Transaction Documents upon the Closing
Date will be, duly executed and delivered by Endocare. This Agreement
constitutes, and each of the other Transaction Documents upon the Closing Date
will constitute, a valid and binding obligation of Endocare enforceable against
Endocare in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
subject to equitable principles of general application.
          (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by Endocare and the consummation of the transactions
contemplated thereby will not (i) result in a violation of the certificate of
incorporation or by-laws or any other governing document of Endocare or any of
the Subsidiaries (each, a “Governing Document”), (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give any party any right of termination,
amendment, acceleration or cancellation of, any agreement of any type to which
Endocare or any of the Subsidiaries is a party or by which any of their
respective assets are bound (each, a “Contract”), or (iii) result in any
violation of any law, order, rule or regulation (including without limitation
all applicable Securities Laws (as defined below) and the rules and regulations
of the OTC Bulletin Board) applicable to Endocare, any of the Subsidiaries, any
of their respective assets or the Shares (collectively, “Laws”). Except in each
case which would not have or reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect, neither Endocare nor any of the
Subsidiaries is in violation of (i) any term of any Governing Document, (ii) any
term of any Contract, or (iii) any Laws.

-2-



--------------------------------------------------------------------------------



 



          For purposes of this Agreement, the term “Material Adverse Effect”
means a material adverse effect on the business, assets, liabilities, earnings,
condition (financial or otherwise), properties or results of operations of
Endocare or any of the Subsidiaries.
          (d) Consents; Approvals. Endocare is not required to obtain any
consent, authorization or approval of, or make any filing or registration with,
any court or governmental or regulatory or administrative authority, including
pursuant to all applicable Securities Laws (as defined below) or the rules and
regulations of the OTC Bulletin Board, in order for Endocare to execute, deliver
and perform any of its obligations under the Transaction Documents or in order
to consummate any of the transactions contemplated thereby, except those
consents, authorizations, approvals, filings and registrations contemplated by
Section 6(d) hereof and the Registration Rights Agreement, which shall be
obtained or made as contemplated thereby.
          (e) Capitalization; Issuance of Shares. The authorized capital stock
of Endocare consists of (i) 50,000,000 shares of Common Stock, 31,529,125 shares
of which are issued and outstanding (excluding the Shares), 7,846,191 shares of
which are reserved for issuance under existing stock option plans and other
equity compensation arrangements of Endocare and none of which are held as
treasury shares, (ii) 1,000,000 shares of Preferred Stock, none of which are
issued and outstanding. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. The
Shares have been duly authorized and, upon issuance, will be validly issued,
fully paid and non-assessable and free from all liens, taxes and charges with
respect to the issuance thereof and shall not be subject to any preemptive or
similar shareholders’ rights. The holders of the Shares shall be entitled to all
of the rights accorded to a holder of Common Stock by virtue of holding Common
Stock.
          (f) Public Filings. Since January 1, 2006, Endocare has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (the “SEC”) pursuant to
the requirements of the Securities Act of 1933, as amended (the “Securities
Act”) and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated under each and under any other of the
federal and state securities laws (collectively, the “Securities Laws”) (all of
the foregoing filings, all of the exhibits and financial statements thereto and
all of the documents incorporated by reference therein, the “SEC Filings”). As
of their respective dates: (i) the SEC Filings complied in all material respects
with all applicable Securities Laws, and (ii) none of the SEC Filings (except to
the extent they have been properly amended or supplemented) contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading. As of their
respective dates, the financial statements of Endocare included in the SEC
Filings complied in all material respects with all applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except as may otherwise be indicated in the notes thereto),
and fairly present in

-3-



--------------------------------------------------------------------------------



 



all material respects the financial position of Endocare as of the date thereof.
Since January 1, 2006, except for (i) the SEC investigation and related
July 2006 consent judgment described in the SEC Filings, and (ii) routine
notices and correspondence relating to the SEC’s review of registration
statements and periodic reports filed by Endocare, Endocare has not received any
notices or correspondence from the SEC or the OTC Bulletin Board and neither has
commenced any enforcement proceedings against or affecting Endocare.
          (g) Intellectual Property. Endocare owns or has a valid license to use
(x) the patents and patent applications listed on Schedule 3(g) hereto
(collectively, the “Patents”) and (y) all other intellectual property necessary
for the conduct of its business and the respective business of each of the
Subsidiaries (collectively with the Patents, the “Intellectual Property”).
Endocare has all right, title and interest in the Intellectual Property, except
to the extent set forth on Schedule 3(g). All employees and all Designated
Independent Contractors of Endocare and the Subsidiaries are under a binding
obligation to assign any patent and other intellectual property rights to
Endocare or the applicable Subsidiary. For purposes of this Agreement, the term
“Designated Independent Contractors” means individuals who both (i) serve as
independent contractors of Endocare or any of the Subsidiaries and (ii) are
involved in Endocare’s research and development activities or otherwise work
primarily with Endocare’s Intellectual Property. Since January 1, 2006, neither
Endocare nor any of the Subsidiaries has received any assertion of infringement,
threat of litigation, invitation to license or other notification of rights
regarding third party intellectual property rights or been involved in any
discussion, dispute, conflict or proceeding with any third party with respect to
any such assertion, threat, invitation or notification. To Endocare’s actual
knowledge, neither Endocare nor any of the Subsidiaries is infringing, or has
ever infringed, any third party intellectual property rights, except in each
case which would not have or reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect. To Endocare’s actual knowledge,
Endocare has no reason to believe that any of its or any of the Subsidiaries’
rights with respect to the Intellectual Property are invalid or unenforceable.
Except for routine review of pending patent applications by the U.S. Patent and
Trademark Office and foreign equivalents, there are no current governmental
proceedings regarding Endocare’s or any of the Subsidiaries’ rights with respect
to the Intellectual Property.
          (h) Litigation. Except as disclosed in the SEC Filings, there is no
action, suit, proceeding or investigation pending or, to the knowledge of
Endocare, threatened against or affecting Endocare or any of the Subsidiaries or
any of their respective assets before any court, governmental or regulatory or
administrative authority which (i) challenges or affects the validity or
enforceability of the Transaction Documents, the transactions contemplated
thereby or the Shares, or (ii) which, individually or in the aggregate, would
have or would reasonably be expected to result in a Material Adverse Effect.
          (i) Investment Company. Neither Endocare nor any of the Subsidiaries
is subject to the Investment Company Act of 1940, as amended.

-4-



--------------------------------------------------------------------------------



 



          (j) Integration. No circumstance exists which, to Endocare’s
knowledge, requires the offering of the Shares by Endocare to the Purchaser to
be integrated with prior, contemporaneous or ongoing offerings of Endocare for
purposes of the Securities Act or the rules and regulations of the OTC Bulletin
Board.
          (k) Private Placement. Assuming the accuracy of the representations
made by the Purchaser in Section 4, no registration under the Securities Act is
required for the offer and sale of the Shares by Endocare to the Purchaser as
contemplated by this Agreement.
          (l) Certain Fees. There are no brokerage or finder’s fees or
commissions payable by Endocare to any broker, financial advisor, consultant,
finder, placement agent, investment banker or otherwise with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any such fees or any claims made by or on behalf
of any such persons that any such fees are due.
          (m) Application of Anti-takeover Protections. Endocare and its board
of directors has taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill,
shareholder rights agreements or other similar anti-takeover provision under
Endocare’s certificate of incorporation or by-laws or the laws of the State of
Delaware that is or could become applicable to the Purchaser’s purchase or
ownership of the Shares or the Purchaser’s exercise of its rights or fulfillment
of its obligations under the Transaction Documents.
          (n) Disclosure. Endocare confirms that neither it nor any of its
advisors or representatives nor any person acting on their respective behalf has
provided the Purchaser with any material non-public information. Endocare
acknowledges that the Purchaser will rely on the representations and warranties
of Endocare in this Section 3(n) in effecting transactions in the Shares.
          (o) No Other Representations. Endocare acknowledges that the Purchaser
makes no other representations or warranties with respect to the transactions
contemplated by the Transaction Documents except for those specifically set
forth in Section 4 and that the Purchaser has not made any promises to or
agreements with Endocare not specifically provided in the Transaction Documents.
     4. Representations of the Purchaser. The Purchaser hereby represents and
warrants to Endocare as follows:
          (a) The Purchaser is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act and an “accredited investor”
within the meaning of Rule 501 of Regulation D under the Securities Act.
          (b) The Purchaser understands that the Shares are “restricted
securities” under the federal securities laws inasmuch as the Shares are being
acquired from the Company in a transaction not involving a public offering and
that under the Securities Act and the

-5-



--------------------------------------------------------------------------------



 



applicable regulations thereunder the Shares may be resold without registration
under the Securities Act only in certain limited circumstances. In this
connection the Purchaser represents that it is familiar with Rule 144 under the
Securities Act and understands the resale limitations imposed thereby and by the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”), including, without limitation, Section 16 of the
Securities Exchange Act if applicable to the Purchaser. The Purchaser
acknowledges and agrees that Endocare has no obligation to register the Shares
for resale except as set forth in the Registration Rights Agreement.
          (c) The Purchaser is acquiring the Shares for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of applicable Securities
Laws.
          (d) The Purchaser is a sophisticated investor and acknowledges that it
can bear the economic risk of its investment in the Shares, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Shares. The Purchaser
has been given the opportunity to ask Endocare all questions relevant to its
investment in the Shares and any such questions have been answered to the
Purchaser’s satisfaction.
          (e) The Purchaser understands that any certificates representing the
Shares shall bear the following legend, in addition to any legend required by
state “Blue Sky” laws:
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR
(III) SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 AND WITHOUT QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS.
          (f) The Purchaser acknowledges that Endocare makes no other
representations or warranties with respect to the transactions contemplated by
the Transaction Documents except for those specifically set forth in Section 3
and that Endocare has not made any promises to or agreements with the Purchaser
not specifically provided in the Transaction Documents.
     5. Lock Up. The Purchaser hereby covenants and agrees that the Purchaser
shall not engage, directly or indirectly, in any Prohibited Transaction (as
defined below) (i) with respect to 2,441,861 of the Shares, for a period of
12 months after the Closing Date, and (ii) with respect to 813,953 of the
Shares, for a period of 18 months after the Closing Date; provided that the
foregoing covenant shall cease to apply and shall no longer be effective upon
the happening of any of the following events after the Closing Date: (a)

-6-



--------------------------------------------------------------------------------



 



the occurrence or public announcement by Endocare of a Change in Control,
(b) Endocare entering into, or publicly announcing its intention to enter into,
any transaction or series of transactions with any party or parties other than
the Purchaser whereby Endocare agrees to sell or transfer any capital stock of
Endocare, any security directly or indirectly convertible or exchangeable for
any such capital stock or any option or right to acquire any of the foregoing,
which in the aggregate after the date hereof constitutes or allows the holder(s)
thereof to acquire 20% or more of the outstanding capital stock of Endocare as
of the Effective Date; or (c) Endocare entering into, or publicly announcing its
intention to enter into, any transaction or series of transactions with any
party or parties other than the Purchaser whereby Endocare agrees to sell or
transfer any capital stock of Endocare, or any security directly or indirectly
convertible or exchangeable for any such capital stock or any option or right to
acquire any of the foregoing, which in the aggregate constitutes or allows the
holder(s) thereof to acquire more than 5% of the outstanding capital stock of
Endocare as of the Effective Date and in connection with which any person(s) or
entit(ies) acquiring or holding such securities are not subject to a lock-up on
terms at least as restrictive upon such holders as those set forth in this
Section 5 at all times while this Section 5 is applicable to the Purchaser;
provided, however, that subsections (b) and (c) shall not apply to any
stockholder-approved equity compensation plans or arrangements (or to Endocare’s
existing deferred stock unit programs) the purpose of which is to compensate
Endocare’s employees or non-employee directors and not in any material respect
to raise capital; and provided, further, that subsections (b) and (c) shall not
apply to the agreements entered into by Endocare prior to the Effective Date
with Fusion Capital Fund II, LLC (“Fusion Capital”) unless and until Endocare
actually sells after the Effective Date an amount of shares of capital stock
that equals or exceeds, in the case of subsection (b), the 20% threshold
described therein and, in the case of subsection (c), the 5% threshold described
therein; and provided further that in the case of subsection (c), to the extent
the securities are held by Strategic Investors (and only with respect to the
securities held by them), the aggregate threshold (rather than 5%) will be that
percentage equal to 10 minus the percentage of outstanding stock of Endocare
otherwise encompassed by subsection (c) and issued or issuable to any person,
entity or division of an entity that is not a Strategic Investor. For purposes
of this Agreement, the term “Prohibited Transaction” includes any of the
following transactions and any agreement or other arrangement with respect to
any such transactions: (a) any sale; (b) any transfer or other disposition of
any interest; (c) any grant of any option; (d) any transfer of the economic risk
of ownership; (e) any transfer of voting or dispositive power; (f) any pledge;
(g) any short sale, whether or not against the box; (h) any establishment of any
“put equivalent position” (as defined in Rule 16a-1(h) under the Securities
Exchange Act); (i) any grant of any other right with respect to any of the
Shares or with respect to any security that includes, relates to or derives any
significant part of its value from any of the Shares; and/or (j) any hedging
transaction, except, in each case, to (x) any affiliate of the Purchaser
(including its partners or members) or (y) any third party in a private sale,
provided that in each case of clause (x) and (y) such person agrees to be bound
by the provisions of this Section 5. For purposes of this Agreement, the term
“Change in Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by any
person or “group” (as described in Rule 13d-5(b)(1) under the Exchange Act) of
40% or

-7-



--------------------------------------------------------------------------------



 



more of the voting rights or equity interests in Endocare; (ii) a replacement of
more than one-half of the members of Endocare’s board of directors that is not
approved by those individuals who are members of the board of directors on the
Effective Date (or other directors previously approved by such individuals);
(iii) a merger or consolidation of Endocare or a sale of substantially all or
more than one-half of the assets of Endocare in one or a series of related
transactions; (iv) a recapitalization, reorganization or other transaction
involving Endocare or any of the Subsidiaries that constitutes or results in a
transfer of a majority of the voting rights or equity interests in Endocare;
(v) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under
the Exchange Act (other than routine and de minimus repurchases of securities
from terminated employees or non-employee directors by Endocare under equity
compensation plans or arrangements), (vi) a publicly announced tender offer for
any class of Endocare’s outstanding securities (other than an issuer tender
offer not for cash and not to effectuate a going private transaction) or
(vii) the execution by Endocare or its controlling stockholders of an agreement
providing for or intended to result in any of the foregoing events. For purposes
of this Agreement, the term “Strategic Investor” means an entity or division of
an entity principally engaged in the business of developing, selling or
marketing medical devices or providing related services (including their
affiliated strategic investment entities).
     6. Other Agreements of the Parties.
          (a) Endocare covenants to use its commercially reasonable efforts to
maintain the listing of the Common Stock on the OTC Bulletin Board or a national
securities exchange for so long as the Purchaser owns any of the Shares.
Endocare will use commercially reasonable efforts to continue the listing and
trading of its Common Stock on the OTC Bulletin Board or a national securities
exchange and will use commercially reasonable efforts to comply in all respects
with the applicable reporting, filing and other obligations under the bylaws or
rules and regulations of the OTC Bulletin Board or such national securities
exchange, as applicable.
          (b) As long as the Purchaser owns any of the Shares, Endocare
covenants to use commercially reasonable efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by Endocare pursuant to the Securities Laws. Upon
the request of the Purchaser, Endocare shall deliver to the Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as the Purchaser owns any of the Shares, if
Endocare is not required to file reports pursuant to the Securities Laws, it
will prepare and furnish to the Purchaser and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchaser to
sell the Shares under Rule 144, as promulgated under the Securities Act
(“Rule 144”). Endocare further covenants that it will use commercially
reasonable efforts to take such further action as the Purchaser may reasonably
request, all to the extent required from time to time to enable the Purchaser to
sell Shares without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

-8-



--------------------------------------------------------------------------------



 



          (c) Endocare shall not, and shall use commercially reasonable efforts
to cause each of its Subsidiaries and each of their respective officers,
directors, employees, agents, advisors and representatives not to, provide the
Purchaser with any material nonpublic information regarding Endocare or any of
its Subsidiaries without the express prior written consent of the Purchaser.
          (d) Promptly following the Closing Date, Endocare shall (i) issue a
press release mutually agreed upon by Endocare and the Purchaser disclosing the
transactions contemplated by the Transaction Documents (the “Press Release”),
and (ii) file a Form 8-K with the SEC (the “8-K Filing”) reasonably acceptable
to the Purchaser describing the material terms of the transactions contemplated
by the Transaction Documents and attaching the relevant Transaction Documents as
exhibits. Except for the Press Release and the 8-K Filing, Endocare shall not
publicly disclose the name of the Purchaser, or include the name of the
Purchaser in any filing with the SEC or the OTC Bulletin Board or any other
regulatory authority, without the prior written consent of the Purchaser, except
as required by Law, in which case Endocare shall promptly provide the Purchaser
with copies of such disclosure. Except for the Press Release and the 8-K Filing,
Endocare shall not issue any press release or any other public statement with
respect to the transactions contemplated by the Transaction Documents, except as
required by Law, in which case Endocare shall provide the Purchaser with prior
notice of such disclosure.
          (e) Certificates evidencing the Shares shall not be required to
contain any legend (including the legend set forth in Section 4(e)):
(i) following a sale of the Shares pursuant to an effective registration
statement, (ii) following a sale of the Shares pursuant to Rule 144 (assuming
the transferor is not an affiliate of Endocare), (iii) while the Shares are
eligible for sale under Rule 144(k), (iv) if such legend is not required under
applicable requirements of the Securities Act, or (v) while a registration
statement covering the resale of the Shares is effective under the Securities
Act. Following such time as any legends (including those set forth in Section
4(e)) are no longer required to be placed on certificates representing Shares,
Endocare will, no later than three business days following the delivery by the
Purchaser to the Transfer Agent of a certificate representing Shares containing
such legends, deliver or cause to be delivered to the Purchaser a certificate
representing such Shares that is free from all legends. Endocare may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in Section 4.
     7. Miscellaneous. The representations, warranties, agreements and covenants
contained in this Agreement and the other Transaction Documents shall survive
the Closing Date and the delivery of the Shares. The Agreement constitutes the
entire agreement between the Parties and no Party shall be liable or bound to
the other Party in any manner by any representations, warranties or covenants
except as expressly set forth in this Agreement. Any term of this Agreement may
be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only by an express written consent signed by duly authorized
signatories of both of the Parties. This Agreement shall be governed by and
construed under the laws of the State of New York without regard to any conflict
of

-9-



--------------------------------------------------------------------------------



 



laws principles that would require the application of the laws of any other
jurisdiction. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereby execute and deliver this Common
Stock Subscription Agreement.

            ENDOCARE, INC.
      By:   /s/ Craig T. Davenport         Craig T. Davenport        CEO,
President & Chairman 

Date of Signature: May 24, 2007    



            FRAZIER HEALTHCARE V, L.P.
By: FHM V, LP, its general partner
By: FHM V, LLC, its general partner
      By:   /s/ Thomas S. Hodge         Thomas S. Hodge        Chief Operating
Officer 

Date of Signature: May 24, 2007    

-11-